General Information
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The paragraph which follows the description of the views  includes impermissible statements describing structural information that is directed to construction of the chair not pertinent to understanding the aesthetic appearance of the claimed design and should be deleted. The functional and/or structural features stressed by applicant are of no concern in design cases, and are neither permitted nor required. Function and structure fall under the realm of utility patent applications.  See MPEP 2920.04(a) II).  This paragraph also contains a duplicate description of the views of the reproductions.  Accordingly, applicant should delete the said paragraph.

Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The claim is indefinite and nonenabling because the exact appearance of the design cannot be determined.  In particular: 
The precise three dimensional configuration of the front of the vending machine cannot be determined. The showing of the inner surfaces and features in the front view of 1.2 are not sufficiently supported in the drawing disclosure of the reproductions to enable one of ordinary skill in the art to understand the depth and contour of these features.  It is not clear whether these features are flat and even with the surface or if they are recessed and if so at what depth or if they are grooves.  The three dimensional relationship between these surfaces has not been shown.











    PNG
    media_image1.png
    507
    427
    media_image1.png
    Greyscale
[AltContent: textbox (1.2)][AltContent: textbox (The features show shaded are not supported in the disclosure)]





















The precise three dimensional configuration of the back of the vending machine cannot be determined. The showing of the inner surfaces and features in the back view of  1.3 are not sufficiently supported in the drawing disclosure of the reproductions to enable one of ordinary skill in the art to understand the depth and contour of these features.  It is not clear whether these features are flat and even with the surface or if they are recessed and if so at what depth or if they are grooves.  The three dimensional relationship between these surfaces has not been shown.









    PNG
    media_image3.png
    499
    437
    media_image3.png
    Greyscale
[AltContent: textbox (The features show shaded are not supported in the disclosure)][AltContent: textbox (1.3)]






















The precise three dimensional configuration of the sides of the vending machine cannot be determined. The showing of the bracket feature behind the display screen in the left and right side views of  1.4 and 1.5 are not sufficiently supported in the drawing disclosure of the reproductions to enable one of ordinary skill in the art to understand the depth, contour and position of these features.  It is not clear whether these features are entire length of the display screen or somewhere in between.  The position and three dimensional relationship between these features have not been shown.









    PNG
    media_image5.png
    508
    622
    media_image5.png
    Greyscale
[AltContent: textbox (The features show shaded are not supported in the disclosure)][AltContent: textbox (1.4)]























	








The precise three dimensional configuration of the bottom of the vending machine cannot be determined. The showing of the inner surfaces and features in the bottom view of 1.7 are not sufficiently supported in the drawing disclosure of the reproductions to enable one of ordinary skill in the art to understand the depth and contour of these features.  It is not clear whether these features are flat and even with the surface or if they are recessed and if so at what depth or if they are grooves.  The three dimensional relationship between these surfaces has not been shown.







[AltContent: textbox (The features show shaded are not supported in the disclosure)][AltContent: textbox (1.7)]
    PNG
    media_image7.png
    621
    437
    media_image7.png
    Greyscale






































This rejection may be overcome by indicating that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling by amending the reproductions to color those portions or to convert those portions to broken lines.  The specification must be amended to include a statement that the portions of the vending machine shown by coloring form no part of the claimed design or a statement that the portions of the vending machine shown in broken lines form no part of the claimed design.  Provided such amendments do not introduce new matter.  see 35 U.S.C. 132, 37 CFR 1.121.
	
Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.   Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on).  see 37 CFR 1.1026 and MPEP 2909.02.

Conclusion
The claim stands rejected under 35 USC § 112(a) and (b).

The claim is patentable over the cited prior art; however, a final determination of patentability will be made upon resolution of the above rejection.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY ANN CALABRESE whose telephone number is (571)272-8704.  The examiner can normally be reached Monday through Thursday from 7:00am to 5:30pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at mary.calabrese@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal,  please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

See https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair



/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        
08/18/2022